Exhibit 10.5

 

EXECUTION COPY

 

 

University of Pennsylvania

 

Third Amendment to the Amended and Restated Patent License Agreement

 

This Third Amendment (the “Third Amendment”) is made and entered into as of
December 12, 2011 (the “Effective Date”) by and between The Trustees of the
University of Pennsylvania (hereinafter referred to as “Penn”) and Advaxis,
Inc., a corporation organized and existing under the laws of Delaware
(hereinafter referred to as “Company”) having a place of business at 305 College
Road East, Princeton, NJ 08540.

 

WHEREAS, Penn and Company entered into an Amended and Restated License Agreement
dated February 13, 2007 (the “Agreement”); and

 

WHEREAS, Penn and Company entered into a First Amendment to the Agreement dated
March 26, 2007 (the “First Amendment”); and

 

WHEREAS, Penn and Company entered into a Second Amendment to the Agreement dated
May 10, 2010 (the “Second Amendment”); and

 

WHEREAS, Company desires to further amend the Agreement to add docket numbers
W5279 and X5631 (hereinafter referred to as the “Additional Penn Dockets”)
developed under the supervision of, or in collaboration with, Dr. Yvonne
Paterson;

 

All terms not specifically defined herein will have the meaning ascribed to them
in the Agreement, as amended.

 

Now, therefore, in consideration of the foregoing premises, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1)Attachment 1 - List of Intellectual Property is deleted in its entirety and
replaced with Exhibit 1 to this Third Amendment, which includes the Additional
Penn Dockets.

 

2)On the Effective Date of this Third Amendment Company shall pay to Penn a
non-refundable, non-assessable option exercise fee of $20,000.

 

3)Within thirty (30) days of the execution of this Third Amendment, Company
agrees to pay all historical patent expenses associated with this Third
Amendment, if any, that adds the Additional Dockets. These expenses include, but
are not limited to, all historically accrued patent and licensing expenses,
attorney’s fees, official fees and all other charges incident to the
preparation, prosecution and maintenance of the Penn Patent Rights that were
incurred and docketed by Penn relating to the Additional Penn Dockets on or
before the Effective Date of this Third Amendment.

 

4)This section reaffirms Company’s obligations to reimburse Penn for all
documented attorney’s fees, expenses, official fees and other charges incident
to the preparation, prosecution, maintenance and licensing of Penn Patent Rights
pursuant to the terms of the Agreement, as amended.

 

 

 

 

EXECUTION COPY

 

5)Except as specifically modified or amended hereby, the Agreement, as amended
by the First Amendment and the Second Amendment, shall remain in full force and
effect.

 

6)No provision of this Amendment may be modified or amended except expressly in
a writing signed by all parties nor shall any term be waived except expressly in
a writing signed by the party charged therewith.

 

7)This Third Amendment may be executed in two or more counterparts, each of
which shall be deemed an original but all of which taken constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Third Amendment to be executed by their duly authorized representatives.

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA By: /s/ Michael J. Cleare   Name:
Michael J. Cleare, PhD   Title: Executive Director   Date: 12/07/11  

 

ADVAXIS, INC.   By: /s/ John Rothman   Name: John Rothman   Title: Executive VP:
Science & Operations   Date: December 2, 2011  

 

2

 

 

EXECUTION COPY

  

Exhibit 1
List of Intellectual Property

 

D751 Live, Recombinant Listeria Monocytogenes Vaccines and Production of
Cytotoxic T-Cell Response



File Date   Serial No.   Patent No.   App Type   Status   Country 02/07/1994  
08/192,857       CIP   Abandoned   US 10/31/1990   07/606,546       Utility  
Abandoned   US 03/26/1993   08/038,356       CIP   Abandoned   US 12/30/1994  
08/366,477   5,830,702   Continuation   Issued   US

 

H1219 Specific Immunotherapy of Cancer Using a Live Recombinant Bacterial
Vaccine Vector



File Date   Serial No.   Patent No.   App Type   Status   Country 11/03/1995  
PCT/U51995/014741   11/03/1995   PCT   Expired   WPO 11/03/1995   95939926.2  
0790835   EPOValidated   Issued   Germany 11/03/1995   95939926.2   0790835  
EPOValidated   Issued   Switzerland 11/03/1995   95939926.2   0790835  
EPOValidated   Issued   Liechtenstein 11/03/1995   95939926.2   0790835  
EPOValidated   Issued   Belgium 11/03/1995   95939926.2   0790835   EPOValidated
  Issued   Ireland 11/03/1995   95939926.2   0790835   EPOValidated   Issued  
France 11/03/1995   95939926.2   0790835   EPOValidated   Issued   UK 11/03/1995
  515534/96   3995712   National Phase   Issued   Japan 11/08/1994   08/336,372
  6,051,237   Utility   Issued   US 11/03/1995   95939926.2   0790835   National
Phase   Issued   EPO 11/03/1995   2,204,666   2,204,666   National Phase  
Issued   Canada 05/10/2007   2007-125462       Divisional   Filed   Japan

 

Methods and compositions for Immunotherapy of cancer 

03/27/2000   09/535,212   6,565,852   CIP   Issued   US 05/20/2003   10/441,851
  7,135,188   Continuation   Filed   US

 

J1598 Bacterial Vaccines Comprising Auxotrophic, Attenuated Strains of
$1(Listeria)Expressing Heterologous Antigens



File Date   Serial No.   Patent No.   App Type   Status   Country 11/13/1998  
PCT/US1998/024357       PCT   Expired   WPO

 

3

 

 

EXECUTION COPY

 

  Immunogenic Compositions Comprising DAL/DAT Double-Mutant, Auxotrophic,
Attenuated Strains of Listeria and their Methods of Use



File Date   Serial No.   Patent No.   App Type   Status   Country 11/13/1998  
2,309,790   05083948   National Phase   Issued   Canada 11/18/1997   08/972,902
  6,099,848   Utility   Issued   US 11/13/1998   14108/99   730296   National
Phase   Issued   Australia 10/07/2008   12/216,806       Continuation   Filed  
US 11/13/1998   98957980.0   1032417   National Phase   Issued   EPO 11/13/1998
  98957980.0       EPOValidated   Issued   France 11/13/1998   98957980.0   698
41 437.
3-08   EPOValidated   Issued   Germany 11/13/1998   98957980.0      
EPOValidated   Issued   UK

 

  Isolated nucleic adds comprising Listeria dal and dat genes



File Date   Serial No.   Patent No.   App Type   Status   Country 03/07/2000  
09/520,207   6,504,020   Divisional   Issued   US 05/01/2002   10/136,253  
6,635,749   Divisional   Issued   US

 

  A Bacterial Vaccine Vector and Methods of Use Thereof



File Date   Serial No.   Patent No.   App Type   Status   Country 09/11/2003  
10/660,194   7,488,487   Continuation   Issued   US

 

L2134 Compositions, Methods, and Kits for Enhancing the Immunogenicity of a
Bacterial Vaccine Vector



File Date   Serial No.   Patent No.   App, Type   Status   Country 01/09/2003  
60/439,009       Provisional   Expired   US 01/04/2001   60/259,738      
Provisional   Expired   US     20044204751       National Phase   Abandoned  
Australia     06104227 1       National Phase   Abandoned   Hong Kong 01/08/2004
  PCT/US2004/000366       PCT   Expired   WPO 01/08/2004   04700858.6       EPO
  Abandoned   EPO     2,512,812       National Phase   Abandoned   Canada    
169553       National Phase   Abandoned   Israel 01/08/2008   2006-500840      
National Phase   Abandoned   Japan 04/27/2006   10/541,614       National Phase
  Filed   US

 

02876 Compositions and Methods for Enhancing the Immunogenicity of Antigens    
Q3610 Antibiotic Resistance Free DNA Vaccines



File Date   Serial No.   Patent No.   App Type   Status   Country 08/13/2004  
60/601,493       Provisional   Expired   US     05810446.4       EPO   Abandoned
  EPO     2007-525862       National Phase   Filed   Japan 08/15/2005  
2,577,270       National Phase   Abandoned   Canada 08/15/2005  
PCT/US2005/028896       PCT   Expired   WPO 08/15/2005   2005271247      
National Phase   Abandoned   Australia 08/15/2005   11/203,408       Utility  
Filed   US

 

4

 

 

EXECUTION COPY

 

Q3614 Methods for Constructing Antibiotic Resistance Free Vaccines



File Date   Serial No.   Patent No.   App Type   Status   Country 08/15/2005  
PCT/US2005/028895       PCT   Expired   WPO 08/13/2004   60/601,492      
Provisional   Expired   US 08/15/2005   2005271246       National Phase  
Abandoned   Australia 08/15/2005   2,577,306       National Phase   Abandoned  
Canada 08/15/2005   2007-525861       National Phase   Filed   Japan 08/15/2005
  05808671.1       EPO   Filed   EPO 08/15/2005   11/203,415       Utility  
Filed   US

 

  Antibiotic Resistance Free Vaccines and Methods for Constructing and Using
Same



File Date   Serial No.   Patent No.   App Type   Status   Country 04/16/2007  
11/785,249       CIP   Filed   US 04/27/2007   11/818,965       CIP   Filed   US
04/15/2008   08742912.2       National Phase   Filed   EPO 04/15/2008  
2010-504068       National Phase   Filed   Japan 04/15/2008   PCT/U508/04861    
  PCT   Expired   WPO

 

  A technique for constructing antibiotic resistant free vaccine strains of
plasmid L monocytogenes that express antigen from a high copy number



File Date   Serial No.   Patent No.   App Type   Status   Country 4/27/2007  
60/924,033       Provisional   Expired   US

 

R3702 Listeria-Based and Llo-Based Vaccines



File Date   Serial No.   Patent No.   App Type   Status   Country     2,581,331
      National Phase   Abandoned   Canada 09/14/2005   PCT/US2005/032682      
PCT   Expired   WPO     2007-533537       National Phase   Filed   Japan    
2005289957       National Phase   Abandoned   Australia 11/10/2005   60/735,184
      Provisional   Expired   US     05811815.9       National Phase   Filed  
EPO 09/24/2004   10/949,667   7,794,729   CIP   Issued   US 09/13/2005  
11/223,945   7,820,180   CIP   Issued   US

 

  LLO-encoding DNA/nucleic acid vaccines and methods comprising same



File Date   Serial No.   Patent No.   App Type   Status   Country 11/13/2006  
12/084,829       National Phase   Abandoned   US 11/13/2006   PCT/U506/43987    
  PCT   Expired   WPO

 

5

 

 

EXECUTION COPY

 

54225 Compositions and Methods for Treatment of Non-Hodgkins Lymphoma



File Date   Serial No.   Patent No.   App Type   Status   Country 05/02/2006  
11/415,271       CIP   Filed   US 05/02/2007   PCT/US2007/10635       PCT  
Expired   WPO

 

  Compositions and Methods for Enhancing the Immunogenicity of Antigens



File Date   Serial No.   Patent No.   App Type   Status   Country 03/07/2008  
08726578.1       National Phase   Filed   EPO 03/07/2008   2009-552749      
National Phase   Filed   Japan

 

  Compositions and Methods for Treatment of Cervical Cancer



File Date   Serial No.   Patent No.   App Type   Status   Country 03/08/2007  
11/715,497       CIP   Filed   US 03/07/2008   PCT/US2008/03067       PCT  
Expired   US

 

S4243 Methods and Compositions for Treating IgE-Mediated Diseases



File Date   Serial No.   Patent No.   App Type   Status   Country 08/06/2007  
07811120.0       National Phase   Filed   EPO 08/06/2007   2009-523812      
National Phase   Abandoned   Japan 08/04/2006   60/835,420       Provisional  
Expired   US 08/06/2007   PCT/US2007/017479       PCT   Expired   WPO 08/06/2007
  11/882,782       Utility   Abandoned   US

 

T4531 Detoxified Non-Hemolytic LLO (by Site-Direct Mutagenesis) as a Protein
Carrier for Antigens to Enhance Immunogenicity



File Date   Serial No.   Patent No.   App Type   Status   Country 06/23/2008  
12/213,696       CIP   Filed   US 06/22/2009   PCT/US09/413085       PCT   Flied
  WPO

 

U4810 Compositions Comprising Angiogenic Factors and Methods of use Thereof



File Date   Serial No.   Patent No.   App Type   Status   Country 03/04/2009  
61/157,367       Provisional   Filed   US 03/04/2010   PCT/US10/26257       PCT
  Filed   WPO

 

W5279 ISG 15 is a novel tumor antigen that can be used as a target for
immunotherapy



File Date   Serial No.   Patent No.   App Type   Status   Country 4/19/10  
61/325473       Provisional   Filed   US TBD   TBD       Utility   In Prep   US

 

6

 

 

EXECUTION COPY

 

X5631 The use of Listeria vaccine vectors to reverse vaccine unresponsiveness in
parasitically infected individuals



File Date   Serial No.   Patent No.   App Type   Status   Country 10/01/2010  
61/388,822       Provisional   Filed   US 11/03/2010   61/409,730      
Provisional   Filed   US

 

7

 

